PER CURIAM:
Action by Collector of Revenue of City of St. Louis to foreclose certain designated parcels of real property in that city for delinquent taxes. Following entry of judgment for the collector of revenue in Land Tax Suit No. 17 Harriett M. Londoff, as owner of the parcels involved, has appealed in propria persona.
Respondent’s amended motion to dismiss the appeal is sustained
(1) for failure to order a transcript within 30 days after the filing of the notice of appeal, in violation of Rule 81.19;
(2) for failure to file a jurisdictional statement in conformance with the requirements of Rule 81.08(b);
*101(3) for failure to file a brief in conformance with the requirements of Rule 84.04(b) relating to the jurisdictional statement; Rule 84.04(c) relating to the statement of facts; Rule 84.04(d) relating to points relied on, and Rule 84.04(e) relating to argument.
Appellant, who is not trained in the law, has the right to appeal her own case, but she is bound by the same rules of procedure as those admitted to the practice of law, and is entitled to no indulgence she would not have received if represented by counsel. Hampton v. Gilmore, 511 S.W.2d 442 (Mo.App.1974). The rules of appellate practice are plain and simple. They must be obeyed by lawyer and lay person alike. When the basic rules of appellate practice are violated and an appellate brief is filed so woefully deficient that it fails to intelligently preserve or present for review any justiciable issue or point, as here, it should be dismissed. See Cole v. Cole, 516 S.W.2d 518, 521[6] (Mo.App.1974), and particularly the concurring opinion of Simeone, J.
No good cause having been shown for not dismissing the appeal, and the interests of justice not otherwise requiring, the appeal is dismissed, pursuant to the authority and direction of Rule 84.08.